                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



  EDWARD B. MENDY,
                                                    No. 19–cv–00135 (KM/ESK)
                           Plaintiff,
                                                              OPINION
                     v.

  HOME DEPOT U.S.A., INC., et al.,

                           Defendants.


KEVIN MCNULTY, U.S.D.J.:
        Plaintiff Edward B. Mendy brought this lawsuit against Home Depot
U.S.A., Inc., alleging breach of contract and other claims in connection with his
ordering of construction materials. The chief allegation is that plaintiff’s
contract with Home Depot provided that, when he changed his mind, Home
Depot was obligated to come and pick up the already-delivered materials and
refund the purchase price. Now before the court is the motion of Home Depot
for summary judgment. Plaintiff has not responded to the motion. I have
nevertheless examined the merits. I conclude that the motion must be
GRANTED.
   I.      BACKGROUND
        The complaint alleges that in June 2017 the plaintiff, Mr. Mendy, opened
a “pro account” at Home Depot on behalf of himself and Palmetto Construction
Services, LLC. In the following year he placed orders totaling approximately
$100,000.
        Around December 14, 2017, a contractor Mr. Mendy was using, Bolli
Camara, took delivery of two Home Depot orders at a construction site in
Columbia, New Jersey. Mr. Mendy then had a falling-out with the contractor.
Mendy demanded that Home Depot come pick up the delivered items, or some
portion of them. Negotiations ensued. In the end, Home Depot did not pick up
the materials, some of which were stolen or damaged.
         The complaint alleges that “Edward B. Mendy entered into an agreement
with Home Depot for the sale and purchase of goods to be delivered to the
Property (the “Contract” or “Agreement”) . . . . Part of the terms of the
Agreement was the provision that Home Depot would sell the goods to plaintiff
and pick them up with or without and [sic] cause or reason at Plaintiff’s sole
discretion as he has a Pro account with Home Depot.” ” (Cplt. ¶¶ 47, 48) Home
Depot’s refusal to pick up the materials is thus alleged to be a breach of that
agreement. In particular, the obligation to take back purchased materials at
plaintiff’s sole discretion is said to arise from the terms of the plaintiff’s “pro
account” with Home Depot.
         The Complaint alleges causes of action for breach of contract, breach of
contract as to post-termination violations, unjust enrichment, and civil
conspiracy. It seeks compensatory damages, punitive damages, attorney’s fees,
and other relief.
         Discovery ensued, but it did not go smoothly. Suffice it to say that the
documents produced by the plaintiff did not include any contract or other
document reflecting the alleged obligation to take back purchased materials at
plaintiff’s discretion. (see DE 49-2 at 4) On January 4, 2021, Magistrate Judge
Kiel ordered the plaintiff to produce certain documents by January 22, 2021,
and ruleed that fact discovery would close on March 31, 2021. (DE 46) The
documents were not produced. Mr. Mendy failed to appear for a telephone
status conference on April 7, 2021. Judge Kiel entered an order confirming that
fact discovery was closed, and authorized Home Depot to file a motion for
summary judgment. (DE 48)
         Home Depot filed this summary judgment motion on May 14, 2021. (DE
49) Mr. Mendy has not filed any response.
   II.      LEGAL STANDARD
         Federal Rule of Civil Procedure 56(a) provides that summary judgment
should be granted “if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
See Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000). In
deciding a motion for summary judgment, a court must construe all facts and
inferences in the light most favorable to the nonmoving party. Boyle v. County
of Allegheny, 139 F.3d 386, 393 (3d Cir. 1998). The moving party bears the
burden of establishing that no genuine issue of material fact remains. Celotex
Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). “[W]ith respect to an issue on
which the nonmoving party bears the burden of proof . . . the burden on the
moving party may be discharged by ‘showing’—that is, pointing out to the
district court—that there is an absence of evidence to support the nonmoving
party’s case.” Id. at 325.
      Once the moving party has met that threshold burden, the non-moving
party “must do more than simply show that there is some metaphysical doubt
as to material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 586 (1986). The opposing party must present actual evidence that creates
a genuine issue as to a material fact for trial. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248 (1986); see also Fed. R. Civ. P. 56(c) (setting forth types of
evidence on which nonmoving party must rely to support its assertion that
genuine issues of material fact exist). “A fact is material if—taken as true—it
would affect the outcome of the case under governing law. And a factual
dispute is genuine if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” M.S. by and through Hall v. Susquehanna
Twp. Sch. Dist., 969 F.3d 120, 125 (3d Cir. 2020) (quotation marks and citation
omitted).
      As noted, Mr. Mendy filed no response to Home Depot’s motion for
summary judgment. Rule 56(c) states that the court need only consider the
materials cited by the parties, although it may consider other materials in the
record. If a party fails to address the other party's properly supported assertion
of fact, the court may consider “grant[ing] summary judgment if the motion and
supporting materials—including the facts considered undisputed—show that the
movant is entitled to it ....” Fed. R. Civ. P. 56(e).
       Local Civil Rule 56.1(a) deems a movant's statement of material facts
undisputed where a party does not respond or file a counterstatement. L. Civ. R.
56(a). A failure to dispute a party's statement of material facts, however, “is not
alone a sufficient basis for the entry of a summary judgment.” See Anchorage
Assocs. v. Virgin Islands Bd. of Tax Review, 922 F.2d 168, 175 (3d Cir. 1990)
(holding that even where a local rule deeming unopposed motions to be
conceded, the court was still required to analyze the movant's summary
judgment motion under the standard prescribed by Fed. R. Civ. P. 56(e)); see
also Batista v. City of Perth Amboy, No. CV 15-2833 (KM)(MAH), 2020 WL
1329980, at *1 (D.N.J. Mar. 23, 2020). “In order to grant Defendant's unopposed
motion for summary judgment, where, as here, ‘the moving party does not have
the burden of proof on the relevant issues, ... the [Court] must determine that
the deficiencies in [Plaintiff's] evidence designated in or in connection with the
motion entitle the [Defendants] to judgment as a matter of law.’” Muskett v.
Certegy Check Servs., Inc., Civ. No. 08-3975, 2010 WL 2710555 (D.N.J. July 6,
2010) (quoting Anchorage Assocs., 922 F.2d at 175)). 1
    III.   DISCUSSION
       Count I of the Complaint asserts a claim of breach of contract. A claim of
breach of contract has four essential elements: “(1) a contract between the
parties; (2) a breach of that contract; (3) damages flowing therefrom; and (4)
that the party stating the claim performed its own contractual obligations.”
Frederico v. Home Depot, 507 F.3d 188, 203 (3d Cir. 2007). Under New Jersey
law a contract is only enforceable if it is “sufficiently definite in its terms that
the performance to be rendered by each party can be reasonably ascertained.”



1      Apart from Mr. Mendy’s failure to respond to this motion, Home Depot points to
delays or failures to produce discovery, repeated failures to appear for conferences,
and other procedural shortcomings. (DE 49-2 at 3 n.1) In that connection, I point out
that Mr. Mendy is no ordinary pro se litigant. He holds a law degree and was formerly
a member of the Louisiana bar. Hence he will receive no special consideration here.
Savarese v. Pyrene Mfg. Co., 89 A.2d 237, 239 (N.J. 1952) (citations omitted);
Weichert Co. Realtors v. Ryan, 608 A.2d 280, 284 (N.J. 1992) (courts generally
hold that an agreement is unenforceable “[w]here parties do not agree to one or
more essential terms.”).
       Possible “contracts” upon which the plaintiff may be relying include the
terms of Mendy’s “pro account” at Home Depot (Cplt. ¶¶ 9-10, 47–48); his order
of materials for construction at a property in Columbia, New Jersey (Cplt. ¶
11); and his order of tile for a property in Oak Ridge, New Jersey (Cplt. ¶ 38).
The alleged contractual obligation that Home Depot breached was a duty to
retrieve and accept the return of materials purchased by plaintiff, at plaintiff’s
sole discretion.
       Nothing in the record before me constitutes evidence of a contract, oral
or written, containing any such provision. 2 Summary judgment is granted on
Count I.
       Count II alleges “Breach of Contract as to Post Termination Violations.” It
is frankly nearly unintelligible. It alleges that Plaintiff requested “affirmation of
the Contract, affirmation of Plaintiff’s right to purchase the Property and
Plaintiff’s right to continue its inspection of the Property.” Defendant allegedly
“failed to honor its contract with Plaintiffs, post termination.” (Cplt. ¶¶ 68–69)
These allegations bear no relation to any of the possible “contracts” referred to
in the Complaint. No contract between the plaintiff and Home Depot
concerning the purchase of the property is even alleged. No facts concerning
inspection of the property or a right to purchase, or any role of Home Depot in
any such arrangements, appear in the record. Summary judgment is therefore
granted on Count II.
       Count III alleges unjust enrichment, which requires proof that



       2       Home Depot’s Statement of Facts recounts efforts to obtain any such evidence
from the plaintiff in discovery. (DE 49-2 at 3–4)
       There is also a brief reference to diversion of merchandise deliveries by “John Doe”
employees of Home Depot. (Cplt. ¶¶ 11–13) Nothing in the record before the court would
substantiate such a claim.
      “(1) at plaintiff's expense (2) defendant received benefit (3) under
      circumstances that would make it unjust for defendant to retain
      benefit without paying for it.” In re K–Dur, 338 F. Supp. 2d at 544
      (quoting RESTATEMENT OF RESTITUTION 1 (1937)). Further,
      “[t]he unjust enrichment doctrine requires that plaintiff show that
      it expected remuneration from the defendant at the time it
      performed or conferred a benefit on defendant and that the failure
      of remuneration enriched defendant beyond its contractual rights.”
      VRG Corp. v. GKN Realty Corp., 135 N.J. 539, 554, 641 A.2d 519
      (1994).

Maniscalco v. Brother Int'l Corp. (USA), 627 F. Supp. 2d 494, 505 (D.N.J. 2009)
      There is no dispute that the goods were delivered and paid for. The
unjust enrichment theory must be that it is inequitable for Home Depot to
retain the purchase price, instead of picking up the goods from the
construction site and issuing a refund. To begin with, it is difficult to find
anything inequitable about an even exchange of goods for value. And Home
Depot is not responsible for whatever situation arose between the plaintiff and
his contractor, so that he no longer wanted the materials he had purchased. So
if there is any entitlement, legal or equitable, to force Home Depot to retrieve
the material, it must be a contractual one. For the reasons expressed above, no
such contractual entitlement has been demonstrated. Summary judgment is
therefore granted on Count III.
      Count IV alleges a claim of civil conspiracy, i.e., a “ ‘combination of two
or more persons acting in concert to commit an unlawful act, or to commit a
lawful act by unlawful means, the principal element of which is an agreement
between the parties to inflict a wrong against or an injury upon another, and
an overt act that results in damage.’ ” LoBiondo v. Schwartz, 199 N.J. 62, 102,
970 A.2d 1007, 1029–30 (2009) (citing Banco Popular N. Am. v. Gandi, 184 N.J.
161, 177–78, 876 A.2d 253 (2005)). However, “a claim for civil conspiracy
cannot survive without a viable underlying tort[.]” Dist. 1199P Health & Welfare
Plan v. Janssen, L.P., 784 F. Supp. 2d 508, 533 (D.N.J. 2011); INDECS Corp. v.
Claim DOC, LLC, No. CV164421KMJBC, 2020 WL 5868796, at *8 (D.N.J. Oct.
2, 2020).
        The complaint generally alleges that Home Depot conspired with its own
employees and with plaintiff’s contractor. This allegation remains at the
speculative level. The record before me contains no evidence of a connection
between Home Depot and the contractor. The “John Doe” employees of Home
Depot have never been identified. No facts suggesting formation of an
agreement are alleged. No evidence of, e.g., the “diversion” of shipments alleged
in the Complaint appears in the record before the Court. Nor is an underlying
wrong that is the object of the conspiracy established. Accordingly, summary
judgment is granted on Count IV.
        Counts V and VI seek punitive damages and attorney’s fees. Summary
judgment is granted because either would depend on plaintiff’s having
prevailed on some substantive claim for relief, which he has not. I therefore do
not discuss any other deficiencies, such as the unavailability of punitive
damages in contract actions or the plaintiff’s pro se status.
                                 CONCLUSION
        For the foregoing reasons, the motion (DE 49) of defendant Home Depot
for summary judgment is GRANTED in its entirety. The clerk shall close the
file.
                                            /s/ Kevin McNulty
                                            ____________________________________
                                             HON. KEVIN MCNULTY, U.S.D.J.
